DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a communicator configured to receive a” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a communicator” coupled with functional language “configured to receive a” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discloses Bluetooth transceiver as communicator.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-14,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al (US 2020/0120727 A1) in view of Shaffer et al (US 2015/0003251 A1).
Regarding claim 1, Batta et al disclose a method performed by a first audio output apparatus, the method comprising: receiving a first media packet transmitted from an electronic device through a first frequency channel (Batta et al; Fig 5B; audio packet N+2 received at second device 110b): based on the first media packet and a second media packet received before the first media packet (Batta et al; Fig 5B; audio packet N+2  and packet N received at second device 110b from audio device 112); and receiving a third media packet from the second audio cutout apparatus through the first frequency channel (Batta et al; Fig 5B; audio packet N+1 received at second device 110b from first device 110a); but do not expressly disclose determining to maintain the first frequency channel, based on the first media packet and a second media packet: transmitting, for a second audio output apparatus, a stay packet indicating to maintain the first frequency channel. However, in the same field of endeavor, Shaffer et al disclose a method further comprising determining to maintain the first frequency channel, based on the first media packet and a second media packet (Shaffer et al; Para [0030]-[0031]; refrain from transmission on channel if node is receiving): transmitting, for a second audio output apparatus, a stay packet indicating to maintain the first frequency channel (Shaffer et al; Para [0030]-[0031]; transmit CSDA to refrain from using the channel). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the collision avoidance taught by Nishimura as request packet for the method taught by Batta. The motivation to do so would have been to improve the accuracy of the synchronization.

Regarding claim 2, Batta et al in view of Shaffer et al disclose the method of claim 1, further comprising overhearing data exchange between the electronic device and the second audio output apparatus (Batta et al; Para [0021]).

Regarding claim 3, Batta et al in view of Shaffer et al disclose the method of claim 1, wherein determining to maintain the first frequency channel comprises: determining whether a reception of at least one media packet has failed, based on a first index of the first media packet and a second index of the second media packet (Batta et al; Para [0052]); and based on determining that the reception of the at least one media packet has failed, generating the stay packet including the second index of the second media packet (Batta et al; Para [0051]). 

Regarding claim 4, Batta et al in view of Shaffer et al disclose the method of claim 1, wherein the first audio output apparatus and the second audio output apparatus form a pair of wireless earphones, wherein the second audio output apparatus includes a primary device configured to perform data exchange with the electronic device (Batta et al; Para [0021]);, and wherein the first audio output apparatus includes a secondary device configured to overhear a data exchange between the electronic device and the second audio output apparatus (Batta et al; Para [0021]; eavesdrop data exchange).

Regarding claim 8, Batta et al in view of Shaffer et al disclose the method of claim 1, wherein the electronic device, the first audio output apparatus, and the second audio output apparatus perform communication by using Bluetooth® communication scheme (Batta et al; Para [0018]; Bluetooth connection).

Regarding claim 9, Batta et al in view of Shaffer et al disclose the method of claim 1, further comprising transmitting, to the second audio output apparatus, a reception acknowledgement response regarding the third media packet (Batta et al; Fig 5B; ACK 516 received by first device 110a).

Regarding claim 10, Batta et al disclose a method performed by a second audio output apparatus, the method comprising: receiving a first media packet transmitted from an electronic device through a first frequency channel (Batta et al; Fig 5B; audio packet N+2 received at second device 110b), transmitting a second media packet to the first audio output apparatus through the first frequency channel (Batta et al; Fig 5B; audio packet N+1 received at second device 110b from first device 110a); but do not expressly disclose receiving, from a first audio output apparatus, a stay packet indicating to maintain the first frequency channel, and based on a first index of the first media packet and a second index included in the stay packet. However, in the same field of endeavor, Shaffer et al disclose a method further comprising receiving, from a first audio output apparatus, a stay packet indicating to maintain the first frequency channel, and based on a first index of the first media packet and a second index included in the stay packet (Shaffer et al; Para [0030]-[0031]; transmit CSDA to refrain from using the channel). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the collision avoidance taught by Nishimura as request packet for the method taught by Batta. The motivation to do so would have been to improve the accuracy of the synchronization.

Regarding claim 11, Batta et al disclose a first audio output apparatus, the first audio output apparatus comprising: a communicator configured to receive a media packet from an electronic device (Batta et al; Fig 5B; audio packet N+2 received at second device 110b):: and a processor configured to: receive a first media packet transmitted from the electronic device through a first frequency channel (Batta et al; Fig 5B; audio packet N+2 received at second device 110b) based on the first media packet and a second media packet received before the first media packet (Batta et al; Fig 5B; audio packet N+2  and packet N received at second device 110b from audio device 112): and receive a third media packet from the second audio output apparatus through the first audio output apparatus (Batta et al; Fig 5B; audio packet N+1 received at second device 110b from first device 110a); but do not expressly disclose determine to maintain the first frequency channel, based on the first media packet and a second media packet received before the first media packet, transmit, for a second audio output apparatus, a stay packet indicating to maintain the first frequency channel. However, in the same field of endeavor, Shaffer et al disclose a method further comprising determining to maintain the first frequency channel, based on the first media packet and a second media packet (Shaffer et al; Para [0030]-[0031]; refrain from transmission on channel if node is receiving): transmitting, for a second audio output apparatus, a stay packet indicating to maintain the first frequency channel (Shaffer et al; Para [0030]-[0031]; transmit CSDA to refrain from using the channel). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the collision avoidance taught by Nishimura as request packet for the method taught by Batta. The motivation to do so would have been to improve the accuracy of the synchronization.


Regarding claim 12, Batta et al in view of Shaffer et al disclose the first audio output apparatus of claim 11, wherein the communicator is further configured to receive the media packet by overhearing a data exchange between the electronic device and the second audio output apparatus (Batta et al; Para [0021]).

Regarding claim 13, Batta et al in view of Shaffer et al disclose the first audio output apparatus of claim 11, wherein the processor is further configured to: 
based on a first index of the first media packet and a second index of the second media packet, determine whether a reception of at least one media packet has failed (Batta et al; Para [0052]); and based on determining that the reception of the at least one media packet has failed, generate the stay packet including the second index of the second media packet (Batta et al; Para [0051]). 

Regarding claim 14, Batta et al in view of Shaffer et al disclose the first audio output apparatus of claim 11, wherein the first audio output apparatus and the second audio output apparatus form a pair of wireless earphones (Batta et al; Para [0021]), 
wherein the second audio output apparatus includes a primary device configured to perform a data exchange with the electronic device (Batta et al; Para [0021]), and wherein the first audio output apparatus includes a secondary device configured to overhear a data exchange between the electronic device and the second audio output apparatus (Batta et al; Para [0021]; eavesdrop data exchange).

Regarding claim 18, Batta et al in view of Shaffer et al disclose the first audio output apparatus of claim 11, wherein the communicator is further configured to perform communication by using a Bluetooth® communication scheme(Batta et al; Para [0018]; Bluetooth connection).

Regarding claim 19, Batta et al in view of Shaffer et al disclose the first audio output apparatus of claim 11, wherein the processor is further configured to transmit, to the second audio output apparatus, a reception acknowledgement response regarding the third media packet (Batta et al; Fig 5B; ACK 516 received by first device 110a).

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al (US 2020/0120727 A1) in view of Shaffer et al (US 2015/0003251 A1) and further in view of Nishimura (US 2018/0270005 A1)
Regarding claim 5, Batta et al in view of Shaffer et al disclose the method of claim 1, but do not expressly disclose further comprising transmitting, to the second audio output apparatus, a synchronization request packet for performing synchronization. However, in the same field of endeavor, Nishimura discloses a method further comprising transmitting, to the second audio output apparatus, a synchronization request packet for performing synchronization (Nishimura; Fig 5; Para [0028]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the synchronization packets taught by Nishimura as request packet for the method taught by Batta. The motivation to do so would have been to improve the accuracy of the synchronization.

Regarding claim 15, Batta et al in view of Shaffer et al disclose the first audio output apparatus of claim 11, but do not expressly disclose wherein the processor is further configured to control the communicator to transmit, to the second audio output apparatus, a synchronization request packet for performing synchronization. However, in the same field of endeavor, Nishimura discloses a device wherein the processor is further configured to control the communicator to transmit, to the second audio output apparatus, a synchronization request packet for performing synchronization (Nishimura; Fig 5; Para [0028]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the synchronization packets taught by Nishimura as request packet for the method taught by Batta. The motivation to do so would have been to improve the accuracy of the synchronization.

Claim(s) 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta et al (US 2020/0120727 A1) in view of Shaffer et al (US 2015/0003251 A1) and further in view of Gostev et al (US 2018/0084456 A1).
Regarding claim 6, Batta et al in view of Shaffer et al disclose the method of claim 1, but do not expressly disclose further comprising: transmitting, to the second audio output apparatus, through a second frequency channel, a synchronization request packet including an index of a media packet recently received: receiving a synchronization response packet from the second audio output apparatus through the second frequency channel: determining to maintain the second frequency channel, based on the synchronization response packet: receiving a fourth media packet from the second audio output apparatus through the second frequency channel and transmitting, to the second audio output apparatus, a reception acknowledgement response regarding the fourth media packet. However, in the same field of endeavor, Gostev et al disclose a method further comprising: transmitting, to the second audio output apparatus, through a second frequency channel, a synchronization request packet including an index of a media packet recently received (Gostev et al; Para [0108]-[0111]): receiving a synchronization response packet from the second audio output apparatus through the second frequency channel (Gostev et al; Para [0108]-[0111]): determining to maintain the second frequency channel, based on the synchronization response packet (Gostev et al; Para [0108]-[0111]): receiving a fourth media packet from the second audio output apparatus through the second frequency channel (Gostev et al; Para [0108]-[0111]) and transmitting, to the second audio output apparatus, a reception acknowledgement response regarding the fourth media packet (Gostev et al; Para [0108]-[0111]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the synchronization packets protocol taught by Gostev as synchronization protocol for the method taught by Batta. The motivation to do so would have been the reduction of power consumption.

Regarding claim 7, Batta et al in view of Shaffer et al disclose the method of claim 1, but do not expressly disclose further comprising: transmitting, to the second audio output apparatus, through a second frequency channel, a synchronization request packet including an index of a media packet recently received: when a synchronization response packet is not received from the second audio output apparatus through the second frequency channel, transmitting the synchronization request packet to the second audio output apparatus through a third frequency channel: receiving a synchronization response packet from the second audio output apparatus through the third frequency channel; determining to maintain the third frequency channel based on the synchronization response packet; receiving a fourth media packet from the second audio cutout apparatus through the third frequency channel and transmitting, to tine second audio output apparatus, a reception acknowledgement response regarding the fourth media packet. However, in the same field of endeavor, Gostev et al disclose a method further comprising: transmitting, to the second audio output apparatus, through a second frequency channel (Gostev et al; Para [0108]-[0111]), a synchronization request packet including an index of a media packet recently received: when a synchronization response packet is not received from the second audio output apparatus through the second frequency channel (Gostev et al; Para [0108]-[0111]), transmitting the synchronization request packet to the second audio output apparatus through a third frequency channel (Gostev et al; Para [0108]-[0111]): receiving a synchronization response packet from the second audio output apparatus through the third frequency channel (Gostev et al; Para [0108]-[0111]); determining to maintain the third frequency channel based on the synchronization response packet (Gostev et al; Para [0108]-[0111]); receiving a fourth media packet from the second audio cutout apparatus through the third frequency channel and transmitting, to tine second audio output apparatus, a reception acknowledgement response regarding the fourth media packet (Gostev et al; Para [0108]-[0111]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the synchronization packets protocol taught by Gostev as synchronization protocol for the method taught by Batta. The motivation to do so would have been to increase the speed of the synchronization protocol.

Regarding claim 16, Batta et al in view of Shaffer et al disclose the first audio output apparatus of claim 11, but do not expressly disclose wherein the processor is further configured to: transmit, to the second audio output apparatus, through a second frequency channel, a synchronization request packet including an index of a media packet recently received: receive a synchronization response packet from the second audio output apparatus through the second frequency channel: determine to maintain the second frequency channel based on the synchronization response packet;
receive a fourth media packet from the second audio output apparatus through the second frequency channel: and transmit, to the second audio output apparatus, a reception acknowledgement response regarding the fourth media packet. However, in the same field of endeavor, Gostev et al disclose a device wherein the processor is further configured to: transmit, to the second audio output apparatus, through a second frequency channel, a synchronization request packet including an index of a media packet recently received (Gostev et al; Para [0108]-[0111]): receive a synchronization response packet from the second audio output apparatus through the second frequency channel (Gostev et al; Para [0108]-[0111]): determine to maintain the second frequency channel based on the synchronization response packet (Gostev et al; Para [0108]-[0111]); receive a fourth media packet from the second audio output apparatus through the second frequency channel (Gostev et al; Para [0108]-[0111]): and transmit, to the second audio output apparatus, a reception acknowledgement response regarding the fourth media packet (Gostev et al; Para [0108]-[0111]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the synchronization packets protocol taught by Gostev as synchronization protocol for the method taught by Batta. The motivation to do so would have been the reduction of power consumption.

Regarding claim 17, Batta et al in view of Shaffer et al disclose the first audio output apparatus of claim 11, but do not expressly disclose wherein the processor is further configured to: transmit, to the second audio output apparatus, through at second frequency channel, a synchronization request packet including an index of a media packet recently received: when a synchronization response packet is not received from the second audio output apparatus through the second frequency channel, transmit the synchronization request packet to the second audio cutout apparatus through a third frequency channel: receive the synchronization response packet from the second audio output apparatus through the third frequency channel; determine to maintain the third frequency channel based on the synchronization response packet; receive a fourth media packet from the second audio output apparatus through the third frequency channel, and transmit, to the second audio output apparatus, a reception acknowledgement response regarding the fourth media packet. However, in the same field of endeavor, Gostev et al disclose a device wherein the processor is further configured to: transmit, to the second audio output apparatus, through at second frequency channel, a synchronization request packet including an index of a media packet recently received (Gostev et al; Para [0108]-[0111]): when a synchronization response packet is not received from the second audio output apparatus through the second frequency channel, transmit the synchronization request packet to the second audio cutout apparatus through a third frequency channel (Gostev et al; Para [0108]-[0111]): receive the synchronization response packet from the second audio output apparatus through the third frequency channel (Gostev et al; Para [0108]-[0111]); determine to maintain the third frequency channel based on the synchronization response packet (Gostev et al; Para [0108]-[0111]); receive a fourth media packet from the second audio output apparatus through the third frequency channel (Gostev et al; Para [0108]-[0111]), and transmit, to the second audio output apparatus, a reception acknowledgement response regarding the fourth media packet (Gostev et al; Para [0108]-[0111]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the synchronization packets protocol taught by Gostev as synchronization protocol for the method taught by Batta. The motivation to do so would have been to increase the speed of the synchronization protocol.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651